Citation Nr: 1223166	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in July 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability. He contends that he injured his back after falling off scaffolding in service and has continued to suffer back pain of increasing severity since.

Following the July 2011 Board remand, the Veteran was provided a VA examination in August 2011.  In offering a negative etiological opinion, the VA examiner noted the documented in-service lumbosacral contusion was "totally resolved" prior to service separation, and the Veteran's current back condition did not become an issue until the 1990's.  However, in considering the VA examination report, the Board observes the Veteran has repeatedly stated that he has suffered chronic back pain since the in-service injury.  See, e.g., January 1996 Social Security Disability Report.  Furthermore, treatment records indicate the Veteran complained of, and sought treatment for, chronic low back pain at least as early as February 1980, well before the onset as reported by the VA examiner.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

As the August 2011 VA examination report does not address the Veteran's assertion of a continuity of symptomatology with respect to chronic low back pain, or accurate consider the Veteran's documented treatment history, he must be provided a new VA examination to obtain another etiological opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary must be accomplished.  After reviewing the record and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent) that any current low back disability is etiologically related to the Veteran's active military service.  The examiner must specifically comment on the Veteran's assertion of a continuity of symptomatology since service.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him with a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


